Exhibit 10.1

 

 

AMENDED AND RESTATED ACCELLENT INC.

 

2000 STOCK OPTION AND INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

PURPOSE

1

2.

DEFINITIONS

1

3.

ADMINISTRATION OF THE PLAN

4

 

3.1.

Board

4

 

3.2.

Committee

4

 

3.3.

Grants

4

 

3.4.

No Liability

5

4.

STOCK SUBJECT TO THE PLAN

5

5.

EFFECTIVE DATE AND TERM OF THE PLAN

5

 

5.1.

Effective Date

5

 

5.2.

Term

5

6.

OPTION GRANTS

6

 

6.1.

Employees; Service Providers; or Other Persons

6

 

6.2.

Successive Grants

6

7.

LIMITATIONS ON GRANTS

6

 

7.1.

Limitations on Incentive Stock Options

6

 

7.2.

Limitation on Shares of Stock Subject to Grants

6

8.

AWARD AGREEMENT

6

9.

OPTION PRICE

7

10.

VESTING, TERM AND EXERCISE OF OPTIONS

7

 

10.1.

Vesting and Option Period

7

 

10.2.

Term

7

 

10.3.

Acceleration

7

 

10.4.

Termination of Employment or Other Relationship

8

 

10.5.

Rights in the Event of Death

8

 

10.6.

Rights in the Event of Disability

8

 

10.7.

Limitations on Exercise of Option

9

 

10.8.

Method of Exercise

9

 

10.9.

Delivery of Stock Certificates

10

11.

TRANSFERABILITY OF OPTIONS

10

 

11.1.

Transferability of Options

10

 

11.2.

Transfers

10

 

 

11.2.1.

Family Transfers

10

 

 

11.2.2.

Reserved

10

12.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

10

 

12.1.

Grant of Restricted Stock or Restricted Stock Units

10

 

12.2.

Restrictions

11

 

12.3.

Restricted Stock Certificates

11

 

12.4.

Rights of Holders of Restricted Stock

11

 

--------------------------------------------------------------------------------


 

 

12.5.

Rights of Holders of Restricted Stock Units

11

 

12.6.

Termination of Employment or Other Relationship

12

 

12.7.

Rights in the Event of Death

12

 

12.8.

Rights in the Event of Disability

12

 

12.9.

Delivery of Stock and Payment Therefor

12

13.

NONTRANSFERABILITY OF SHARES; REPURCHASE RIGHTS

13

 

13.1.

Nontransferability of Shares

13

 

13.2.

Repurchase Rights

13

 

13.3.

Installment Payments

14

 

13.4.

Publicly Traded Stock

14

 

13.5.

Legend

14

14.

CERTAIN PROVISIONS APPLICABLE TO AWARDS

14

 

14.1.

Stand-Alone, Additional, Tandem, and Substitute Grants

14

 

14.2.

Term of Grant

15

 

14.3.

Form and Timing of Payment Under Grants; Deferrals

15

15.

PARACHUTE LIMITATIONS

15

16.

REQUIREMENTS OF LAW

16

 

16.1.

General.

16

 

16.2.

Rule 16b-3

16

17.

AMENDMENT AND TERMINATION OF THE PLAN

17

18.

EFFECT OF CHANGES IN CAPITALIZATION

17

 

18.1.

Changes in Stock

17

 

18.2.

Reorganization in Which the Company Is the Surviving Entity and in Which No
Change of Control Occurs

17

 

18.3.

Reorganization, Sale of Assets or Sale of Stock Which Involves a Change of
Control

18

 

18.4.

Adjustments

18

 

18.5.

No Limitations on Company

18

19.

DISCLAIMER OF RIGHTS

19

20.

NONEXCLUSIVITY OF THE PLAN

19

21.

WITHHOLDING TAXES

19

22.

CAPTIONS

20

23.

OTHER PROVISIONS

20

24.

NUMBER AND GENDER

20

25.

SEVERABILITY

20

26.

POOLING

20

27.

GOVERNING LAW

20

28.

BLUE SKY PROVISIONS

21

 

28.1.

California Provisions

21

 

28.2.

Limitations on Grants to Non-Employees

22

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED ACCELLENT INC.

 

2000 STOCK OPTION AND INCENTIVE PLAN

 

Accellent Inc., a Maryland corporation (the “Company”), sets forth herein the
terms of its Amended and Restated 2000 Stock Option and Incentive Plan (the
“Plan”) as follows:

 


1.                            PURPOSE

 

The Plan is intended to enhance the Company’s and its affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees, and other persons, and to motivate such officers, directors, key
employees, and other persons to serve the Company and its affiliates and to
expend maximum effort to improve the business results and earnings of the
Company, by providing to such officers, key employees and other persons an
opportunity to acquire or increase a direct proprietary interest in the
operations and future success of the Company.  To this end, the Plan provides
for the grant of stock options, restricted stock and restricted stock units in
accordance with the terms hereof.  Stock options granted under the Plan may be
non-qualified stock options or incentive stock options, as provided herein.

 


2.                            DEFINITIONS

 

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

 

2.1           “affiliate” of, or person “affiliated” with, a person means any
company or other trade or business that controls, is controlled by or is under
common control with such person within the meaning of Rule 405 of Regulation C
under the Securities Act, including, without limitation, any Subsidiary.

 

2.2           “Award Agreement” means the stock option agreement, restricted
stock agreement, restricted stock unit agreement or other written agreement
between the Company and a Grantee that evidences and sets out the terms and
conditions of a Grant.

 

2.3           “Benefit Arrangement” shall have the meaning set forth in
Section 15 hereof.

 

2.4           “Board” means the Board of Directors of the Company.

 

2.5           “Change of Control” means (i) the dissolution or liquidation of
the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(ii) a sale of substantially all of the assets of the Company to another entity,
or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are shareholders or affiliates of
the Company at the time the Plan is approved by the Company’s shareholders)
owning 80% or more of the combined voting power of all classes of stock of the
Company.

 

1

--------------------------------------------------------------------------------


 

2.6           “Code” means the Internal Revenue Code of 1986, as now in effect
or as hereafter amended.

 

2.7           “Committee” means a committee of, and designated from time to time
by resolution of, the Board, which shall consist of no fewer than two members of
the Board, none of whom shall be an officer or other salaried employee of the
Company or any affiliate of the Company.

 

2.8           “Company” means Accellent Inc.

 

2.9           “Effective Date” means February 3, 2000, the date the Plan is
approved by the Board.

 

2.10         “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.

 

2.11         “Fair Market Value” means the value of a share of Stock, determined
as follows:  if on the Grant Date or other determination date the Stock is
listed on an established national or regional stock exchange, is admitted to
quotation on The Nasdaq Stock Market, Inc., or is publicly traded on an
established securities market, the Fair Market Value of a share of Stock shall
be the closing price of the Stock on such exchange or in such market (the
highest such closing price if there is more than one such exchange or market) on
the Grant Date or such other determination date (or if there is no such reported
closing price, the Fair Market Value shall be the mean between the highest bid
and lowest asked prices or between the high and low sale prices on such trading
day) or, if no sale of Stock is reported for such trading day, on the next
preceding day on which any sale shall have been reported.  If the Stock is not
listed on such an exchange, quoted on such system or traded on such a market,
Fair Market Value shall be the value of the Stock as determined by the Board in
good faith.

 

2.12         “Family Member” means a person who is a spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, of the Grantee, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Grantee) control the management of
assets, and any other entity in which these persons (or the Grantee) own more
than fifty percent of the voting interests.

 

2.13         “Grant” means an award of an Option, Restricted Stock or Restricted
Stock Units under the Plan.

 

2.14         “Grant Date” means, as determined by the Board or authorized
Committee, (1) the date as of which the Board or such Committee approves a
Grant, (ii) the date on which the recipient of a Grant first becomes eligible to
receive a Grant under Section 6 hereof, or (iii) such other date as may be
specified by the Board or such Committee.

 

2.15         “Grantee” means a person who receives or holds an Option,
Restricted Stock or Restricted Stock Units under the Plan.

 

2

--------------------------------------------------------------------------------


 

2.16         “Incentive Stock Option” means an “incentive stock option” within
the meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

 

2.17         “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.

 

2.18         “Option Period” means the period during which Options may be
exercised as set forth in Section 10 hereof.

 

2.19         “Option Price” means the purchase price for each share of Stock
subject to an Option.

 

2.20         “Other Agreement” shall have the meaning set forth in Section 15
hereof.

 

2.21         “Plan” means this Amended and Restated Accellent Inc. 2000 Stock
Option and Incentive Plan.

 

2.22         “Reporting Person” means a person who is required to file reports
under Section 16(a) of the Exchange Act.

 

2.23         “Restricted Period” means the period during which Restricted Stock
or Restricted Stock Units are subject to restrictions or conditions pursuant to
Section 12.2 hereof.

 

2.24         “Restricted Stock” means shares of Stock, awarded to a Grantee
pursuant to Section 12 hereof, that are subject to restrictions and to a risk of
forfeiture.

 

2.25         “Restricted Stock Unit” means a unit awarded to a Grantee pursuant
to Section 12 hereof, which represents a conditional right to receive a share of
Stock in the future, and which is subject to restrictions and to a risk of
forfeiture.

 

2.26         “Securities Act” means the Securities Act of 1933, as now in effect
or as hereafter amended.

 

2.27         “Service Provider” means a director, consultant or adviser to the
Company or a Subsidiary, as such persons may be designated from time to time by
the Board pursuant to Section 6 hereof.

 

2.28         “Stock” means the common stock, $.01 par value per share, of the
Company.

 

2.29         “Subsidiary” means any “subsidiary corporation” of the Company
within the meaning of Section 424(f) of the Code.

 

2.30         “Termination Date” means the date upon which an Option shall
terminate or expire, as set forth in Section 10.2 hereof.

 

3

--------------------------------------------------------------------------------


 


3.                            ADMINISTRATION OF THE PLAN

 


3.1.                            BOARD.

 

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law.  The Board shall have full power and authority
to take all actions and to make all determinations required or provided for
under the Plan, any Grant or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Grant or any Award Agreement.  All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s certificate of incorporation and by-laws and applicable law. 
The interpretation and construction by the Board of any provision of the Plan,
any Grant or any Award Agreement shall be final and conclusive. As permitted by
law, the Board may delegate its authority under the Plan to a member of the
Board or an executive officer of the Company who is a member of the Board.

 


3.2.                            COMMITTEE.


 

The Board from time to time may delegate to a Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and in other applicable provisions, as the Board
shall determine, consistent with the certificate of incorporation and by-laws of
the Company and applicable law.  In the event that the Plan, any Grant or any
Award Agreement entered into hereunder provides for any action to be taken by or
determination to be made by the Board, such action may be taken by or such
determination may be made by the Committee if the power and authority to do so
has been delegated to the Committee by the Board as provided for in this
Section.  Unless otherwise expressly determined by the Board, any such action or
determination by the Committee shall be final, binding and conclusive.  As
permitted by law, the Committee may delegate its authority under the Plan to a
member of the Board or an executive officer of the Company who is a member of
the Board.

 


3.3.                            GRANTS.

 

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority (i) to designate Grantees, (ii) to determine the type or
types of Grant to be made to a Grantee, (iii) to determine the number of shares
of Stock to be subject to a Grant, (iv) to establish the terms and conditions of
each Grant (including, but not limited to, the exercise price of any Option, the
nature and duration of any restriction or condition (or provision for lapse
thereof) relating to the vesting, exercise, transfer, or forfeiture of a Grant
or the shares of Stock subject thereto, and any terms or conditions that may be
necessary to qualify Options as Incentive Stock Options), (v) to prescribe the
form of each Award Agreement evidencing a Grant, and (vi) to amend, modify, or
supplement the terms of any outstanding Grant.  Such authority specifically
includes the authority, in order to effectuate the purposes of the Plan but
without amending the Plan, to modify Grants to eligible individuals who are
foreign nationals or are individuals who are employed outside the United States
to recognize differences in local law, tax policy, or custom.  As a condition to
any Grant, the Board shall have the right, at its discretion, to require

 

4

--------------------------------------------------------------------------------


 

Grantees to return to the Company Grants previously awarded under the Plan. 
Subject to the terms and conditions of the Plan, any such subsequent Grant shall
be upon such terms and conditions as are specified by the Board at the time the
new Grant is made.  The Company may retain the right in an Award Agreement to
cause a forfeiture of the gain realized by a Grantee on account of actions taken
by the Grantee in violation or breach of or in conflict with any non-competition
agreement, any agreement prohibiting solicitation of employees or clients of the
Company or any affiliate thereof or any confidentiality obligation with respect
to the Company or any affiliate thereof or otherwise in competition with the
Company, to the extent specified in such Award Agreement applicable to the
Grantee.  Furthermore, the Company may annul a Grant if the Grantee is an
employee of the Company or an affiliate thereof and is terminated “for cause” as
defined in the applicable Award Agreement.  The Board may permit or require the
deferral of any award payment, subject to such rules and procedures as it may
establish, which may include provisions for the payment or crediting of interest
or dividend equivalents, including converting such credits into deferred Stock
equivalents.

 


3.4.                            NO LIABILITY.


 

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant or Award
Agreement.

 


4.                            STOCK SUBJECT TO THE PLAN

 

Subject to adjustment as provided in Section 18 hereof, the number of shares of
Stock available for issuance under the Plan shall be 3,850,000.  Stock issued or
to be issued under the Plan shall be authorized but unissued shares.  If any
shares covered by Grant are not purchased or are forfeited, or if a Grant
otherwise terminates without delivery of any Stock subject thereto, then the
number of shares of Stock counted against the aggregate number of shares
available under the Plan with respect to such Grant shall, to the extent of any
such forfeiture or termination, again be available for making Grants under the
Plan.

 


5.                            EFFECTIVE DATE AND TERM OF THE PLAN

 


5.1.                            EFFECTIVE DATE.


 

The Plan shall be effective as of the Effective Date, subject to approval of the
Plan within one year of the Effective Date, by a majority of the votes cast on
the proposal at a meeting of shareholders, provided that a quorum is present or
by the written consent of the holders of a majority of the Company’s shares of
Stock entitled to vote.  Upon approval of the Plan by the shareholders of the
Company as set forth above, all Grants made under the Plan on or after the
Effective Date shall be fully effective as if the shareholders of the Company
had approved the Plan on the Effective Date.  If the shareholders fail to
approve the Plan within one year after the Effective Date, any Grants made
hereunder shall be null and void and of no effect.

 


5.2.                            TERM.


 

The Plan has no termination date; however, no Incentive Stock Option may be
granted under the Plan on or after the tenth anniversary of the Effective Date.

 

5

--------------------------------------------------------------------------------


 


6.                            OPTION GRANTS


 


6.1.                            EMPLOYEES; SERVICE PROVIDERS; OR OTHER PERSONS.


 

Grants (including Grants of Incentive Stock Options, subject to Section 7.1) may
be made under the Plan to any employee, officer or director of, or other Service
Provider providing services to the Company or any Subsidiary, including any such
employee who is an officer or director of the Company or of any Subsidiary, as
the Board shall determine and designate from time to time.

 


6.2.                            SUCCESSIVE GRANTS.


 

An eligible person may receive more than one Grant, subject to such restrictions
as are provided herein.

 


7.                            LIMITATIONS ON GRANTS


 


7.1.                            LIMITATIONS ON INCENTIVE STOCK OPTIONS.

 

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company; (ii)
to the extent specifically provided in the related Award Agreement; and (iii) to
the extent that the aggregate Fair Market Value (determined at the time the
Option is granted) of the shares of Stock with respect to which all Incentive
Stock Options held by such Grantee become exercisable for the first time during
any calendar year (under the Plan and all other plans of the Grantee’s employer
and its affiliates) does not exceed $100,000.  This limitation shall be applied
by taking Options into account in the order in which they were granted.

 


7.2.                            LIMITATION ON SHARES OF STOCK SUBJECT TO GRANTS


 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, the maximum number of shares of Stock subject to
Options that can be awarded under the Plan to any person eligible for a Grant
under Section 6 hereof is FORTY THOUSAND (40,000) per year.

 


8.                            AWARD AGREEMENT


 

Each Grant pursuant to the Plan shall be evidenced by an Award Agreement, in
such form or forms as the Board shall from time to time determine.  Award
Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan.  Each
Award Agreement evidencing a Grant of Options shall specify whether such Options
are intended to be non-qualified stock options or Incentive Stock Options, and
in the absence of such specification such options shall be deemed non-qualified
stock options.

 

6

--------------------------------------------------------------------------------


 


9.                            OPTION PRICE


 

The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option.  In the case of an Incentive Stock
Option the Option Price shall be not less than the Fair Market Value on the
Grant Date of a share of Stock; provided, however, that in the event that a
Grantee would otherwise be ineligible to receive an Incentive Stock Option by
reason of the provisions of Sections 422(b)(6) and 424(d) of the Code (relating
to ownership of more than ten percent of the Company’s outstanding shares of
Stock), the Option Price of an Option granted to such Grantee that is intended
to be an Incentive Stock Option shall be not less than the greater of the par
value or 110 percent of the Fair Market Value of a share of Stock on the Grant
Date. In no case shall the Option Price of any Option be less than the par value
of a share of Stock.

 


10.                     VESTING, TERM AND EXERCISE OF OPTIONS


 


10.1.                     VESTING AND OPTION PERIOD.


 

Subject to Sections 10.2 and 18.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement.  For purposes of this
Section 10.1, fractional numbers of shares of Stock subject to an Option shall
be rounded down to the next nearest whole number.  The period during which any
Option shall be exercisable shall constitute the “Option Period” with respect to
such Option.

 


10.2.                     TERM.

 

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Board and
stated in the Award Agreement relating to such Option; provided, however, that
in the event that the Grantee would otherwise be ineligible to receive an
Incentive Stock Option by reason of the provisions of Sections 422(b)(6) and
424(d) of the Code (relating to ownership of more than ten percent of the
outstanding shares of Stock), an Option granted to such Grantee that is intended
to be an Incentive Stock Option shall not be exercisable after the expiration of
five years from its Grant Date.

 


10.3.                     ACCELERATION.


 

Any limitation on the exercise of an Option contained in any Award Agreement may
be rescinded, modified or waived by the Board, in its sole discretion, at any
time and from time to time after the Grant Date of such Option, so as to
accelerate the time at which the Option may be exercised.  Notwithstanding any
other provision of the Plan, no Option shall be exercisable in whole or in part
prior to the date the Plan is approved by the shareholders of the Company as
provided in Section 5.1 hereof.

 

7

--------------------------------------------------------------------------------


 


10.4.                     TERMINATION OF EMPLOYMENT OR OTHER RELATIONSHIP.


 

Unless otherwise provided by the Board, upon the termination of a Grantee’s
employment or other relationship with the Company or any affiliate other than by
reason of death or “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code), any Option or portion thereof held by such
Grantee that has not vested in accordance with the provisions of Section 10.1
hereof shall terminate immediately, and any Option or portion thereof that has
vested in accordance with the provisions of Section 10.1 hereof but has not been
exercised shall terminate at the close of business on the 90th day following the
Grantee’s termination of employment or other relationship (or, if such 90th day
is a Saturday, Sunday or holiday, at the close of business on the next preceding
day that is not a Saturday, Sunday or holiday).  Upon termination of an Option
or portion thereof, the Grantee shall have no further right to purchase shares
of Stock pursuant to such Option or portion thereof.  Whether a termination of
employment or other relationship shall have occurred for purposes of the Plan
shall be determined by the Board, which determination shall be final and
conclusive.  For purposes of the Plan, a termination of employment, service or
other relationship shall not be deemed to occur if the Grantee is immediately
thereafter a director of the Company or an affiliate.

 


10.5.                     RIGHTS IN THE EVENT OF DEATH.


 

Unless otherwise provided by the Board, if a Grantee dies while employed by or
providing services to the Company, any Option or portion thereof held by such
Grantee that has not vested in accordance with the provisions of Section 10.1
hereof shall terminate, and the executors or administrators or legatees or
distributees of such Grantee’s estate shall have the right, at any time within
one year after the date of such Grantee’s death and prior to termination of the
Option pursuant to Section 10.2 above, to exercise any Option or portion thereof
that has vested as of the date of such Grantee’s death.

 


10.6.                     RIGHTS IN THE EVENT OF DISABILITY.


 

Unless otherwise provided by the Board, if a Grantee’s employment or other
relationship with the Company or an affiliate is terminated by reason of the
“permanent and total disability” (within the meaning of Section 22(e)(3) of the
Code) of such Grantee, any Option or portion thereof held by such Grantee that
has not vested in accordance with the provisions of Section 10.1 hereof shall
terminate, and the Grantee shall have the right, at any time within one year
after the date of such Grantee’s permanent and total disability and prior to
termination of the Option pursuant to Section 10.2 above, to exercise any Option
or portion thereof that has vested as of the date of such Grantee’s
termination.  Whether a termination of employment or service is to be considered
by reason of “permanent and total disability” for purposes of the Plan shall be
determined by the Board, which determination shall be final and conclusive.

 

8

--------------------------------------------------------------------------------


 


10.7.                     LIMITATIONS ON EXERCISE OF OPTION.


 

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
shareholders of the Company as provided herein, or after ten years following the
date upon which the Option is granted, or after the occurrence of an event
referred to in Section 18 hereof which results in termination of the Option.

 


10.8.                     METHOD OF EXERCISE.


 

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, addressed to the attention of the Board.  Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised.  The minimum number of shares of
Stock with respect to which an Option may be exercised, in whole or in part, at
any time shall be the lesser of (i) 100 shares or such lesser number set forth
in the applicable Award Agreement and (ii) the maximum number of shares
available for purchase under the Option at the time of exercise.  Payment of the
Option Price for the shares purchased pursuant to the exercise of an Option
shall be made (i) in cash or in cash equivalents acceptable to the Company; (ii)
to the extent permitted by law and at the Board’s discretion, through the tender
to the Company of shares of Stock, which shares, if acquired from the Company,
shall have been held for at least six months at the time of tender and which
shall be valued, for purposes of determining the extent to which the Option
Price has been paid thereby, at their Fair Market Value on the date of exercise;
(iii) to the extent permitted by law and at the Board’s discretion, through the
withholding of shares of Stock otherwise issuable upon the exercise of the
Option, for purposes of determining the extent to which the Option Price has
been paid thereby, at their Fair Market Value on the date of exercise; or (iv)
to the extent permitted by law and at the Board’s discretion, by a combination
of the methods described in (i), (ii) and (iii).

 

From and after the time the shares of Stock become publicly traded with the
meaning of Section 13.4, payment in full of the Option Price need not accompany
the written notice of exercise provided that the notice of exercise directs that
the certificate or certificates for the shares of Stock for which the Option is
exercised be delivered to a licensed broker acceptable to the Company as the
agent for the individual exercising the Option and, at the time such certificate
or certificates are delivered, the broker tenders to the Company cash (or cash
equivalents acceptable to the Company) equal to the Option Price for the shares
of Stock purchased pursuant to the exercise of the Option plus the amount (if
any) of federal and/or other taxes which the Company may in its judgment, be
required to withhold with respect to the exercise of the Option.  An attempt to
exercise any Option granted hereunder other than as set forth above shall be
invalid and of no force and effect.  Unless otherwise stated in the applicable
Award Agreement, an individual holding or exercising an Option shall have none
of the rights of a shareholder (for example, the right to receive cash or
dividend payments or distributions attributable to the subject shares of Stock
or to direct the voting of the subject shares of Stock) until the shares of
Stock covered thereby are fully paid and issued to such individual.  Except as
provided in Section 18 hereof, no adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date of
such issuance.

 

9

--------------------------------------------------------------------------------


 


10.9.                     DELIVERY OF STOCK CERTIFICATES.


 

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing such Grantee’s ownership of the shares of
Stock subject to the Option.

 


11.                     TRANSFERABILITY OF OPTIONS


 


11.1.                     TRANSFERABILITY OF OPTIONS


 

Except as provided in Section 11.2, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option.  Except as provided in
Section 11.2, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

 


11.2.                     TRANSFERS.


 


11.2.1.           FAMILY TRANSFERS


 

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Stock Option to any
Family Member.  For the purpose of this Section 11.2, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity.  Following
a transfer under this Section 11.2, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer.  Subsequent transfers of transferred Options are prohibited except to
Family Members of the original Grantee in accordance with this Section 11.2 or
by will or the laws of descent and distribution.  The events of termination of
employment or other relationship of Section 10.4 hereof shall continue to be
applied with respect to the original Grantee, following which the Option shall
be exercisable by the transferee only to the extent, and for the periods
specified in Sections 10.4, 10.5, or 10.6.

 


11.2.2.           RESERVED


 

[Reserved]

 


12.                     RESTRICTED STOCK AND RESTRICTED STOCK UNITS


 


12.1.                     GRANT OF RESTRICTED STOCK OR RESTRICTED STOCK UNITS.


 

The Board may from time to time grant Restricted Stock or Restricted Stock Units
to persons eligible to receive Grants under Section 6 hereof, subject to such
restrictions, conditions and other terms as the Board may determine.

 

10

--------------------------------------------------------------------------------


 


12.2.                     RESTRICTIONS.


 

At the time a Grant of Restricted Stock or Restricted Stock Units is made, the
Board shall establish a period of time (the “Restricted Period”) applicable to
such Restricted Stock or Restricted Stock Units.  Each Grant of Restricted Stock
or Restricted Stock Units may be subject to a different Restricted Period.  The
Board may, in its sole discretion, at the time a Grant of Restricted Stock or
Restricted Stock Units is made, prescribe restrictions in addition to or other
than the expiration of the Restricted Period, including the satisfaction of
corporate or individual performance objectives, which may be applicable to all
or any portion of the Restricted Stock or Restricted Stock Units.  Such
performance objectives shall be established in writing by the Board prior to the
ninetieth day of the year in which the Grant is made and while the outcome is
substantially uncertain.  Performance objectives shall be based on a number of
factors including, but not limited to, Stock price, market share, sales,
earnings per share, return on equity or costs.  Performance objectives may
include positive results, maintaining the status quo or limiting economic
losses.  Subject to the fourth sentence of this Section 12.2, the Board also
may, in its sole discretion, shorten or terminate the Restricted Period or waive
any other restrictions applicable to all or a portion of the Restricted Stock or
Restricted Stock Units.  Neither Restricted Stock nor Restricted Stock Units may
be sold, transferred, assigned, pledged or otherwise encumbered or disposed of
during the Restricted Period or prior to the satisfaction of any other
restrictions prescribed by the Board with respect to such Restricted Stock or
Restricted Stock Units.

 


12.3.                     RESTRICTED STOCK CERTIFICATES.


 

The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date.  The Board may provide in an Award Agreement that either (i) the
Secretary of the Company shall hold such certificates for the Grantees benefit
until such time as the Restricted Stock is forfeited to the Company, or the
restrictions lapse, or (ii) such certificates shall be delivered to the Grantee,
provided, however, that such certificates shall bear a legend or legends that
complies with the applicable securities laws and regulations and makes
appropriate reference to the restrictions imposed under the Plan and the Award
Agreement.

 


12.4.                     RIGHTS OF HOLDERS OF RESTRICTED STOCK.


 

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such Stock and the right to receive any
dividends declared or paid with respect to such Stock.  The Board may provide
that any dividends paid on Restricted Stock must be reinvested in shares of
Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock.  All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.

 


12.5.                     RIGHTS OF HOLDERS OF RESTRICTED STOCK UNITS.


 

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock Units shall have no rights as stockholders of the Company.  The Board may
provide in an Award

 

11

--------------------------------------------------------------------------------


 

Agreement evidencing a Grant of Restricted Stock Units that the holder of such
Restricted Stock Units shall be entitled to receive, upon the Company’s payment
of a cash dividend on its outstanding Stock, a cash payment for each Restricted
Stock Unit held equal to the per-share dividend paid on the Stock.  Such Award
Agreement may also provide that such cash payment will be deemed reinvested in
additional Restricted Stock Units at a price per unit equal to the Fair Market
Value of a share of Stock on the date that such dividend is paid.

 


12.6.                     TERMINATION OF EMPLOYMENT OR OTHER RELATIONSHIP.


 

Unless otherwise provided by the Board, upon the termination of a Grantee’s
employment or other relationship with the Company or an affiliate other than by
reason of death or “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code), any shares of Restricted Stock or Restricted
Stock Units held by such Grantee that have not vested, or with respect to which
all applicable restrictions and conditions have not lapsed, shall immediately be
deemed forfeited.  Upon forfeiture of Restricted Stock or Restricted Stock
Units, the Grantee shall have no further rights with respect to such Grant,
including but not limited to any right to vote Restricted Stock or any right to
receive dividends with respect to shares of Restricted Stock or Restricted Stock
Units.  Whether a termination of employment or other relationship shall have
occurred for purposes of the Plan shall be determined by the Board, which
determination shall be final and conclusive.  For purposes of the Plan, a
termination of employment, service or other relationship shall not be deemed to
occur if the Grantee is immediately thereafter a director of the Company or an
affiliate.

 


12.7.                     RIGHTS IN THE EVENT OF DEATH.


 

Unless otherwise provided by the Board, if a Grantee dies while employed by the
Company or an affiliate, all Restricted Stock or Restricted Stock Units granted
to such Grantee shall fully vest on the date of death, and the shares of Stock
represented thereby shall be deliverable in accordance with the terms of the
Plan to the executors, administrators, legatees or distributees of the Grantee’s
estate.

 


12.8.                     RIGHTS IN THE EVENT OF DISABILITY.


 

Unless otherwise provided by the Board, if a Grantee’s employment or other
relationship with the Company or an affiliate is terminated by reason of the
“permanent and total disability” (within the meaning of Section 22(e)(3) of the
Code) of such Grantee, such Grantee’s Restricted Stock or Restricted Stock Units
shall continue to vest in accordance with the applicable Award Agreement for a
period of one year after such termination of employment or service, subject to
the earlier forfeiture of such Restricted Stock or Restricted Stock Units in
accordance with the terms of the applicable Award Agreement.  Whether a
termination of employment or service is to be considered by reason of “permanent
and total disability” for purposes of the Plan shall be determined by the Board,
which determination shall be final and conclusive.

 


12.9.                     DELIVERY OF STOCK AND PAYMENT THEREFOR.


 

Upon the expiration or termination of the Restricted Period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Restricted Stock Units shall lapse, and, unless
otherwise provided in the Award Agreement, upon payment by the Grantee to the
Company, in cash or by check, of the greater of (i) the

 

12

--------------------------------------------------------------------------------


 

aggregate par value of the shares of Stock represented by such Restricted Stock
or Restricted Stock Units or (ii) the purchase price, if any, specified in the
Award agreement relating to such Restricted Stock or Restricted Stock Units, a
stock certificate for such shares shall be delivered, free of all such
restrictions, to the Grantee or the Grantee’s beneficiary or estate, as the case
may be.

 


13.                     NONTRANSFERABILITY OF SHARES; REPURCHASE RIGHTS


 


13.1.                     NONTRANSFERABILITY OF SHARES


 

Subject to Section 13.4 below, a Grantee (or such other individual who is
entitled to exercise an Option or otherwise acquire shares pursuant to a Grant)
shall not sell, pledge, assign, gift, transfer, or otherwise dispose of any
shares of Stock acquired pursuant to a Grant to any person or entity without
first offering such shares to the Company for purchase on the same terms and
conditions as those offered the proposed transferee.  The Company may assign its
right of first refusal under this Section 13 in whole or in part, to (1) any
holder of stock or other securities of the Company (a “Stockholder”), (2) any
affiliate or (3) any other person or entity that the Board of Directors of the
Company determines has a sufficient relationship with or interest in the
Company.  The Company shall give reasonable written notice to the Grantee of any
such assignment of its rights.  The restrictions of this Section 13.1 apply to
any person to whom Stock that was originally acquired pursuant to a Grant is
sold, pledged, assigned, bequeathed, gifted, transferred or otherwise disposed
of, without regard to the number of such subsequent transferees or the manner in
which they acquire the Stock, but the restrictions of this Section 13.1 do not
apply to a transfer of Stock that occurs as a result of the death of the Grantee
or of any subsequent transferee (but shall apply to the executor, the
administrator or personal representative, the estate, and the legatees,
beneficiaries and assigns thereof).

 


13.2.                     REPURCHASE RIGHTS.


 

Unless otherwise provided in the applicable Award Agreement, subject to Section
13.4 below, upon the termination of a Grantee’s employment or other relationship
with the Company or an affiliate, the Company shall have the right, for a period
of up to twelve months following such termination, to repurchase any or all of
the shares of Stock acquired by the individual pursuant to this Plan under a
Grant (including shares of Stock that were previously transferred pursuant to
Sections 11.1, 11.2 or 13.1 above), at a price equal to the Fair Market Value of
such shares of Stock on the date of termination. Upon the exercise of an Option
following termination of a Grantee’s employment or other relationship with the
Company or an affiliate, the Company shall have the right, for a period of up to
twelve months following such exercise, to repurchase any or all such shares of
Stock acquired by the Grantee pursuant to such exercise of such Option at a
price that is equal to the Fair Market Value of such shares (including shares
that were previously transferred pursuant to Sections 11.1, 11.2 or 13.1 above)
on the date of exercise (or at such other price or the Fair Market Value on such
other date as shall have been specified by the Board at the time of grant and
set out in the appropriate Award Agreement with respect to the grant).  In the
event that the Company determines that it cannot or will not exercise its rights
to purchase Stock under this Section 13.2 and the applicable Award Agreement, in
whole or in part, the Company may assign its rights, in whole or in part, to (1)
any Stockholder  (2) any affiliate or

 

13

--------------------------------------------------------------------------------


 

(3) any other person or entity that the Board of Directors of the Company
determines has a sufficient relationship with or interest in the Company.  The
Company shall give reasonable written notice to the individual of any assignment
of its rights.

 


13.3.                     INSTALLMENT PAYMENTS


 

In the case of any purchase of Stock or an Option under this Section 13, the
Company or its permitted assignee may pay the Grantee, transferee of the Option
or other registered owner of the Stock the purchase price in three or fewer
annual installments.  Interest shall be credited on the installments at the
applicable federal rate (as determined for purposes of Section 1274 of the Code)
in effect on the date on which the purchase is made.  The Company or its
permitted assignee shall pay at least one-third of the total purchase price each
year, plus interest on the unpaid balance, with the first payment being made on
or before the 60th day after the purchase.

 


13.4.                     PUBLICLY TRADED STOCK


 

If the Stock is listed on an established national or regional stock exchange or
is admitted to quotation on the National Association of Securities Dealers
Automated Quotation System, or is publicly traded in an established securities
market, the foregoing transfer restrictions of Sections 13.1 and 13.2 shall
terminate as of the first date that the Stock is so listed, quoted or publicly
traded.

 


13.5.                     LEGEND


 

In order to enforce the restrictions imposed upon shares of Stock under this
Plan or as provided in an Award Agreement, the Board may cause a legend or
legends to be placed on any certificate representing shares issued pursuant to
this Plan that complies with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under it.

 


14.                     CERTAIN PROVISIONS APPLICABLE TO AWARDS


 


14.1.                     STAND-ALONE, ADDITIONAL, TANDEM, AND SUBSTITUTE GRANTS


 

Grants under the Plan may, in the discretion of the Board, be granted either
alone or in addition to, in tandem with, or in substitution or exchange for, any
other Grant or any award granted under another plan of the Company, any
affiliate, or any business entity to be acquired by the Company or an affiliate,
or any other right of a Grantee to receive payment from the Company or any
affiliate.  Such additional, tandem, and substitute or exchange Grants may be
awarded at any time.  If a Grant is awarded in substitution or exchange for
another Grant, the Board shall require the surrender of such other Grant in
consideration for the new Grant.  In addition, Grants may be made in lieu of
cash compensation, including in lieu of cash amounts payable under other plans
of the Company or any affiliate, in which the value of Stock subject to the
Grant is equivalent in value to the cash compensation (for example, Restricted
Stock), or in which the exercise price, grant price or purchase price of the
Grant in the nature of a right that may be exercised is equal to the Fair Market
Value of the underlying Stock minus the value of the cash compensation
surrendered (for example, Options granted with an exercise price “discounted” by
the amount of the cash compensation surrendered).

 

14

--------------------------------------------------------------------------------


 


14.2.                     TERM OF GRANT


 

The term of each Grant shall be for such period as may be determined by the
Board; provided that in no event shall the term of any Option exceed a period of
ten years (or such shorter term as may be required in respect of an Incentive
Stock Option under Section 422 of the Code).

 


14.3.                     FORM AND TIMING OF PAYMENT UNDER GRANTS; DEFERRALS


 

Subject to the terms of the Plan and any applicable Award Agreement, payments to
be made by the Company or an affiliate upon the exercise of an Option or other
Grant may be made in such forms as the Board shall determine, including, without
limitation, cash, Stock, other Grants or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis.  The
settlement of any Grant may be accelerated, and cash paid in lieu of Stock in
connection with such settlement, in the discretion of the Board or upon
occurrence of one or more specified events.  Installment or deferred payments
may be required by the Board or permitted at the election of the Grantee on
terms and conditions established by the Board.  Payments may include, without
limitation, provisions for the payment or crediting of a reasonable interest
rate on installment or deferred payments or the grant or crediting of dividend
equivalents or other amounts in respect of installment or deferred payments
denominated in Stock.

 


15.                     PARACHUTE LIMITATIONS


 

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any affiliate, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Grantee (including groups or classes of
participants or beneficiaries of which the Grantee is a member), whether or not
such compensation is deferred, is in cash, or is in the form of a benefit to or
for the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option, Restricted
Stock or Restricted Stock Unit held by that Grantee and any right to receive any
payment or other benefit under this Plan shall not become exercisable or vested
(i) to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Grantee under this Plan, all Other Agreements, and all Benefit Arrangements,
would cause any payment or benefit to the Grantee under this Plan to be
considered a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code as then in effect (a “Parachute Payment”) and (ii) if, as a result of
receiving a Parachute Payment, the aggregate after-tax amounts received by the
Grantee from the Company under this Plan, all Other Agreements, and all Benefit
Arrangements would be less than the maximum after-tax amount that could be
received by the Grantee without causing any such payment or benefit to be
considered a Parachute Payment.  In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Plan, in conjunction with
all other rights, payments, or benefits to or for the Grantee under any Other
Agreement or any Benefit Arrangement would cause the Grantee to be considered to
have received a Parachute Payment under this Plan that

 

15

--------------------------------------------------------------------------------


 

would have the effect of decreasing the after-tax amount received by the Grantee
as described in clause (ii) of the preceding sentence, then the Grantee shall
have the right, in the Grantee’s sole discretion, to designate those rights,
payments, or benefits under this Plan, any Other Agreements, and any Benefit
Arrangements that should be reduced or eliminated so as to avoid having the
payment or benefit to the Grantee under this Plan be deemed to be a Parachute
Payment.

 


16.                     REQUIREMENTS OF LAW


 


16.1.                     GENERAL.


 

The Company shall not be required to sell or issue any shares of Stock under any
Grant if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising a right emanating from such Grant, or
the Company of any provision of any law or regulation of any governmental
authority, including without limitation any federal or state securities laws or
regulations.  If at any time the Company shall determine, in its discretion,
that the listing, registration or qualification of any shares subject to a Grant
upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares hereunder, no shares of Stock may be issued or sold to the
Grantee or any other individual exercising an Option pursuant to such Grant
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company,
and any delay caused thereby shall in no way affect the date of termination of
the Grant.  Specifically, in connection with the Securities Act, upon the
exercise of any right emanating from such Grant or the delivery of any shares of
Restricted Stock or Stock underlying Restricted Stock Units, unless a
registration statement under such Act is in effect with respect to the shares of
Stock covered by such Grant, the Company shall not be required to sell or issue
such shares unless the Board has received evidence satisfactory to it that the
Grantee or any other individual exercising an Option may acquire such shares
pursuant to an exemption from registration under the Securities Act.  Any
determination in this connection by the Board shall be final, binding, and
conclusive.  The Company may, but shall in no event be obligated to, register
any securities covered hereby pursuant to the Securities Act.  The Company shall
not be obligated to take any affirmative action in order to cause the exercise
of an Option or the issuance of shares of Stock pursuant to the Plan to comply
with any law or regulation of any governmental authority.  As to any
jurisdiction that expressly imposes the requirement that an Option shall not be
exercisable until the shares of Stock covered by such Option are registered or
are exempt from registration, the exercise of such Option (under circumstances
in which the laws of such jurisdiction apply) shall be deemed conditioned upon
the effectiveness of such registration or the availability of such an exemption.

 


16.2.                     RULE 16B-3.


 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Grants
pursuant to the Plan and the exercise of Options granted hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act.  To the extent
that any provision of the Plan or action by the Board does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative to

 

16

--------------------------------------------------------------------------------


 

the extent permitted by law and deemed advisable by the Board, and shall not
affect the validity of the Plan.  In the event that Rule 16b-3 is revised or
replaced, the Board may exercise its discretion to modify this Plan in any
respect necessary to satisfy the requirements of, or to take advantage of any
features of, the revised exemption or its replacement.

 


17.                     AMENDMENT AND TERMINATION OF THE PLAN


 

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Grants have not been made;
provided, however, that the Board shall not, without approval of the Company’s
shareholders, amend the Plan such that it does not comply with the Code.  Except
as permitted under this Section 17 or Section 18 hereof, no amendment,
suspension, or termination of the Plan shall, without the consent of the
Grantee, alter or impair rights or obligations under any Grant theretofore
awarded under the Plan.

 


18.                     EFFECT OF CHANGES IN CAPITALIZATION


 


18.1.                     CHANGES IN STOCK.


 

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which Grants of Options, Restricted Stock and Restricted Stock Units may be
made under the Plan shall be adjusted proportionately and accordingly by the
Company.  In addition, the number and kind of shares for which Grants are
outstanding shall be adjusted proportionately and accordingly so that the
proportionate interest of the Grantee immediately following such event shall, to
the extent practicable, be the same as immediately before such event.  Any such
adjustment in outstanding Options shall not change the aggregate Option Price
payable with respect to shares that are subject to the unexercised portion of an
Option outstanding but shall include a corresponding proportionate adjustment in
the Option Price per share.  The conversion of any convertible securities of the
Company shall not be treated as an increase in shares effected without receipt
of consideration.

 


18.2.                     REORGANIZATION IN WHICH THE COMPANY IS THE SURVIVING
ENTITY AND IN WHICH NO CHANGE OF CONTROL OCCURS.


 

Subject to Section 18.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities and in which no Change of Control occurs, any Option theretofore
granted pursuant to the Plan shall pertain to and apply to the securities to
which a holder of the number of shares of Stock subject to such Option would
have been entitled immediately following such reorganization, merger, or
consolidation, with a corresponding proportionate adjustment of the Option Price
per share so that the aggregate Option Price thereafter shall be the same as the
aggregate Option Price of the shares remaining subject to the Option immediately
prior to such reorganization, merger, or consolidation.  Subject to any contrary
language in an Award Agreement evidencing a Grant of

 

17

--------------------------------------------------------------------------------


 

Restricted Stock, any restrictions applicable to such Restricted Stock shall
apply as well to any replacement shares received by the Grantee as a result of
the reorganization, merger or consolidation.

 


18.3.                     REORGANIZATION, SALE OF ASSETS OR SALE OF STOCK WHICH
INVOLVES A CHANGE OF CONTROL.


 

Subject to the exceptions set forth in the last sentence of this Section 18.3,
(i) upon the occurrence of a Change of Control, all outstanding shares of
Restricted Stock and Restricted Stock Units shall be deemed to have vested, and
all restrictions and conditions applicable to such shares of Restricted Stock
and Restricted Stock Units shall be deemed to have lapsed, immediately prior to
the occurrence of such Change of Control, and (ii) fifteen days prior to the
scheduled consummation of a Change of Control, all Options outstanding hereunder
shall become immediately exercisable and shall remain exercisable for a period
of fifteen days.  Any exercise of an Option during such fifteen-day period shall
be conditioned upon the consummation of the event and shall be effective only
immediately before the consummation of the event.  Upon consummation of any
Change of Control, the Plan and all outstanding but unexercised Options shall
terminate.  The Board shall send written notice of an event that will result in
such a termination to all individuals who hold Options not later than the time
at which the Company gives notice thereof to its shareholders.  This Section
18.3 shall not apply to any Change of Control to the extent that (A) provision
is made in writing in connection with such Change of Control for the assumption
of the Options, Restricted Stock and Restricted Stock Units theretofore granted,
or for the substitution for such Options, Restricted Stock and Restricted Stock
Units of new options, restricted stock and restricted stock units covering the
stock of a successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kinds of shares or units and exercise prices,
in which event the Plan and Options, Restricted Stock and Restricted Stock Units
theretofore granted shall continue in the manner and under the terms so provided
or (B) a majority of the full Board determines that such Change of Control shall
not trigger application of the provisions of this Section 18.3, subject to
Section 26.

 


18.4.                     ADJUSTMENTS.


 

Adjustments under this Section 18 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share.

 


18.5.                     NO LIMITATIONS ON COMPANY.


 

The making of Grants pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

 

18

--------------------------------------------------------------------------------


 


19.                     DISCLAIMER OF RIGHTS


 

No provision in the Plan or in any Grant or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company.  In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement, no Grant awarded under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a director, officer, consultant or employee
of the Company or any affiliate.  The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein.  The Plan shall in no way be interpreted to
require the Company to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any participant or
beneficiary under the terms of the Plan.  No Grantee shall have any of the
rights of a shareholder with respect to the shares of Stock subject to an Option
except to the extent the certificates for such shares of Stock shall have been
issued upon the exercise of the Option.

 


20.                     NONEXCLUSIVITY OF THE PLAN


 

Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.

 


21.                     WITHHOLDING TAXES


 

The Company or any affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any Federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to Restricted Stock or
Restricted Stock Units or upon the issuance of any shares of Stock upon the
exercise of an Option.  At the time of such vesting, lapse, or exercise, the
Grantee shall pay to the Company or affiliate, as the case may be, any amount
that the Company or affiliate may reasonably determine to be necessary to
satisfy such withholding obligation.  Subject to the prior approval of the
Company or the affiliate, which may be withheld by the Company or the affiliate,
as the case may be, in its sole discretion, the Grantee may elect to satisfy
such obligations, in whole or in part, (i) by causing the Company or the
affiliate to withhold shares of Stock otherwise issuable to the Grantee or (ii)
by delivering to the Company or the affiliate shares of Stock already owned by
the Grantee.  The shares of Stock so delivered or withheld shall have an
aggregate Fair Market Value equal to such withholding obligations.  The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Company or the affiliate as of the date that the
amount of tax to be withheld is to be determined.  A Grantee who has made an
election pursuant to this Section 21 may satisfy

 

19

--------------------------------------------------------------------------------


 

his or her withholding obligation only with shares of Stock that are not subject
to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

 


22.                     CAPTIONS


 

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.

 


23.                     OTHER PROVISIONS


 

Each Grant awarded under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 


24.                     NUMBER AND GENDER


 

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 


25.                     SEVERABILITY


 

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 


26.                     POOLING


 

In the event any provision of the Plan or the Award Agreement would prevent the
use of pooling of interests accounting in a corporate transaction involving the
Company and such transaction is contingent upon pooling of interests accounting,
then that provision shall be deemed amended or revoked to the extent required to
preserve such pooling of interests.  The Company may require in an Award
Agreement that a Grantee who receives a Grant under the Plan shall, upon advice
from the Company, take (or refrain from taking, as appropriate) all actions
necessary or desirable to ensure that pooling of interests accounting is
available.

 


27.                     GOVERNING LAW


 

The validity and construction of this Plan and the instruments evidencing the
Grants awarded hereunder shall be governed by the laws of the State of Maryland
(excluding the choice of law rules thereof).

 

20

--------------------------------------------------------------------------------


 


28.                     BLUE SKY PROVISIONS


 


28.1.                     CALIFORNIA PROVISIONS


 

Notwithstanding the foregoing sections, any Grant made under the Plan to a
Grantee who is a resident of the State of California on the Grant Date shall be
subject to the following additional terms and conditions:

 

A.           For the purpose of Grants which are not Incentive Stock Options,
Fair Market Value shall be determined in a manner not inconsistent with Section
260.140.50 of the California Code of Regulations or any successor statute, and
the exercise price of any non-incentive stock option shall not be less than 85%
of Fair Market Value on the date of grant.

 

B.             Grants may not be made under the Plan to Grantees ten years after
the earlier of: (i) the date the Plan was adopted by the Board or (ii) the date
the Plan was approved by the shareholders of the Company.

 

C.             An Option granted under the Plan to a Grantee who is a person who
owns stock possessing more than ten percent of the combined voting power of all
classes of stock of the Company or its parent or its Subsidiary corporations
shall have an Option Price of at least 110% of the Fair Market Value of a share
of Stock on the Grant Date.

 

D.            Any Option granted under the Plan to a Grantee who is not an
officer, director, or consultant of the Company or affiliates shall become
exercisable at a rate of at least twenty percent (20%) of the shares of Stock
subject to such Grant per year for a period of five years from the Grant Date;
provided, that, such Option shall be subject to such reasonable forfeiture
conditions as the Board may choose to impose and which are not inconsistent with
Section 260.140.41 of the California Code of Regulations or any successor
statute.

 

E.              The Company shall deliver to the Grantee financial statements on
an annual basis regarding the Company.   The financial statements so provided
shall comply with Section 260.140.46 of the California Code of Regulations or
any successor statute, but need not comply with Section 260.613 of the
California Code of Regulations or any successor statute.

 

F.              Any transfer of an Option granted under the Plan authorized by
the Board in an Award Agreement must comply with Section 260.140.41(d) of the
California Code of Regulations or any successor statute.

 

G.             A Grant which authorizes a Grantee to purchase Stock under the
Plan (other than a non-qualified stock option) shall not be transferable other
than by will or the laws of descent and distribution.

 

21

--------------------------------------------------------------------------------


 

H.            Unless a Grantee’s employment is terminated for cause as defined
by applicable law, the Grantee shall have the right to exercise an Option, prior
to the termination of the Option in accordance with Section 10 and only to the
extent that the Grantee was entitled to exercise such Option on the date
employment terminates, as follows:  (i) at least six (6) months after the date
of termination if the termination was caused by the Grantee’s death or
“permanent and total disability” (within the meaning of Section 22(e)(3) of the
Code), and (ii) at least thirty (30) days after the date of termination if
termination was caused by other than death or “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code) of the Grantee.

 

I.                 The purchase price for a grant of Restricted Stock or
Restricted Stock Units shall be at least 85% of the Fair Market Value of the
Stock on the Grant Date and at least 100% of the Fair Market Value of Stock on
the Grant Date in the case of a person who owns stock possessing more than ten
percent of the combined voting power of all classes of stock of the Company or
its parent or its Subsidiary corporations.

 

J.                At no time shall the total number of shares of Stock issuable
upon exercise of all outstanding Options and the total number of shares provided
for under all stock bonus or similar plans of the Company exceed the applicable
percentage as calculated in accordance with the conditions and exclusions of
Section 260.140.45 of the California Code of Regulations or any successor
statute.

 

K.            Grants may be made only to persons who are employees, directors,
or consultants of the Company or its affiliates.

 

If the Stock is listed on an established national or regional stock exchange or
is admitted to quotation on the National Association of Securities Dealers
Automated Quotation System, or is publicly traded in an established securities
market, the restrictions of this Section 28.1 shall terminate as of the first
date that the Stock is so listed, quoted or publicly traded.

 


28.2.                     LIMITATIONS ON GRANTS TO NON-EMPLOYEES


 

Notwithstanding Section 6, to the extent required to comply with restrictions in
state laws, including laws regulating the sale or issuance of securities, a
person: who is not an employee of the Company or an employee of any wholly-owned
subsidiary of the Company shall not be eligible to receive a Grant under the
Plan. Grants may be made to such individuals under another plan of the Company.

 

*              *              *

 

The Plan was duly adopted and approved by the Board of Directors of the Company
as of the 3rd day of February, 2000.

 

22

--------------------------------------------------------------------------------


 

The Plan was duly approved by the stockholders of the Company on the 31st day of
January, 2001.

 

23

--------------------------------------------------------------------------------